                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LUCIA CAPRIOTTI                                  :           CIVIL ACTION
                                                  :
    v.                                            :           No. 19-3136
                                                  :
 RICHARD D. ROCKWELL, et al.                      :

                                             ORDER

         AND NOW, this 7th day of January, 2020, upon consideration of Defendants Richard D.

Rockwell, Professional Security Broadband, Inc., Insperity, Inc., Insperity Holdings, Inc., and

Insperity PEO Services, L.P.’s Motion to Dismiss pursuant to Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6), Plaintiff Lucia Capriotti’s opposition thereto, the parties’ presentations at

the November 7, 2019, oral argument, and for the reasons set forth in the accompanying

Memorandum, it is ORDERED the Motion (Document 5) is GRANTED in part and DENIED in

part as follows:

            The Motion is GRANTED insofar as Count II of the Complaint is DISMISSED with

             prejudice;

            The balance of the Motion is DENIED.



                                                   BY THE COURT:



                                                    /s/ Juan R. Sánchez
                                                   Juan R. Sánchez, C.J.
